Citation Nr: 0127593	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a liver disorder as 
secondary to medication taken for the service-connected 
thrombophlebitis of the right and left legs.

2.  Entitlement to an increased evaluation for impairment of 
the left knee, status post meniscectomy and patellectomy with 
severe osteoarthritis, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for 
thrombophlebitis of the right leg, currently evaluated as 
30 percent disabling.

4.  Entitlement to an increased evaluation for 
thrombophlebitis of the left leg, currently evaluated as 
30 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1997 and July 1998 rating 
decisions of the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the August 1997 rating 
decision, the RO denied a total rating for compensation based 
upon individual unemployability.  In the July 1998 rating 
decision, the RO granted a 30 percent evaluation for 
impairment of the left knee, status post meniscectomy and 
patellectomy with severe osteoarthritis, effective January 
10, 1997; continued the 30 percent evaluations for 
thrombophlebitis of the right and left legs, and denied 
service connection for liver disease.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The issues of entitlement to increased evaluations for 
thrombophlebitis of the right leg and thrombophlebitis of the 
left leg and entitlement to a total rating for compensation 
based upon individual unemployability are addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  A current liver disorder is not shown.  

2.  The veteran's left knee has no active extension and the 
presence of arthritis.

3.  Impairment of the left knee, status post meniscectomy and 
patellectomy with severe osteoarthritis, is currently 
manifested by no more than severe instability of the knee. 


CONCLUSIONS OF LAW

1.  A liver disorder was not proximately due to or the result 
of medication taken for the service-connected 
thrombophlebitis of the right and left legs.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001).

2.  The criteria for a separate 50 percent evaluation for 
left knee disability as of February 10, 1998, based upon no 
active extension and the presence of arthritis have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261 (2001).

3.  The criteria for an evaluation in excess of 30 percent 
for impairment of the left knee, status post meniscectomy and 
patellectomy with severe osteoarthritis, based upon 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5257.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for treatment purposes was granted for 
thrombophlebitis of the right leg and for chondromalacia of 
the left knee by means of an August 1970 rating decision.  
Evaluations were not assigned at that time pending VA 
examinations.  In an October 1971 rating decision, the RO 
granted service connection for bilateral thrombophlebitis and 
assigned a noncompensable evaluation.  The RO also 
reclassified the service-connected left knee as residuals of 
left medial meniscectomy with chondromalacia of the left 
patella and assigned a 10 percent evaluation.

A January 1972 VA treatment report shows that the veteran was 
diagnosed with Coumadin toxicity.  The veteran had reported 
dizziness, tingling in his legs, and throbbing in the top of 
his head.  The examiner stated that examination of the 
veteran was negative, but that the veteran would be 
hospitalized to stabilize the Prothrombin time.  The 
hospitalization summary report shows that the Prothrombin 
time came to normal during hospitalization.  The examiner 
stated that other laboratory work-up was essentially normal.

In March 1972, the RO granted a 20 percent evaluation for 
bilateral thrombophlebitis.  

An August 1974 VA hospitalization summary report shows that 
the veteran was hospitalized for observation for pulmonary 
emboli.  It was noted that examination of the abdomen was 
soft and that the veteran's liver was felt two centimeters 
below the right costal margin.  The examiner stated that the 
edge of the liver was smooth and not tender.  An April 1976 
VA hospitalization summary report shows the veteran underwent 
a left patellectomy.  

In January 1977, the RO reclassified the service-connected 
left knee as residuals of left medial meniscectomy and 
patellectomy and granted a 20 percent evaluation.  In April 
1981, the RO separated the thrombophlebitis of each leg into 
separate disabilities and assigned a 30 percent evaluation 
for thrombophlebitis of the right leg and a 10 percent 
evaluation for thrombophlebitis of the left leg.

An August 1980 VA treatment report shows a diagnosis of 
hepatitis, possibly secondary to Coumadin.

A March 1981 VA examination report shows that the veteran's 
liver was enlarged and that the lower border was between the 
costal margin and the iliac crest and was tender to palpation 
and percussion.  The examiner entered a diagnosis of 
enlarged, tender liver noted on examination.  A radiograph of 
the liver taken at that time revealed that it was not 
"grossly radiographically enlarged."

An April 1984 VA examination report shows that examination of 
the abdomen did not reveal that the liver was palpable.  A 
September 1985 VA hospitalization summary report shows the 
veteran was diagnosed with hepatomegaly.  It was noted that 
the veteran was taken off Coumadin and placed on Heparin.

On January 31, 1996, the veteran requested increased 
evaluations for his service-connected disabilities and 
service connection for a liver condition.

A February 1996 VA ultrasound of the liver reveals that there 
was generalized hepatomegaly, mild to moderate.  The examiner 
stated that diffuse increased echogenicity could be a 
suggestion of cirrhosis or chronic hepatitis.

An April 1996 VA joints examination report shows that the 
veteran reported pain in his left knee and having difficulty 
walking.  The examiner noted that the veteran wore a full leg 
brace on the left leg.  He stated that the veteran had an 
anterior incision from the superior of the joint to the 
inferior below the joint.  The examiner stated the left knee 
measured slightly larger than the right knee and that the 
left knee was unstable as to anterior-posterior and with both 
flexion and extension.  McMurray's was negative, but drawer 
test was positive.  The examiner noted that the veteran did 
not have a patella on the left knee.  He stated there was no 
lateral instability noted but that there was anterior-
posterior instability.  Range of motion of the left knee was 
5 degrees to 115 degrees.  The examiner entered a diagnosis 
of degenerative joint disease, severe, of the left knee, 
status post meniscectomy and patellectomy.  An x-ray taken of 
the left knee at that time shows multiple abnormal changes 
including resection of the patella.  The VA radiologist 
stated that there was severe lateral joint space narrowing 
and prominent bony spurs along the distal femur and proximal 
tibia. 

A July 1996 VA outpatient treatment report shows that the 
veteran reported having had an enlarged liver in 1979.  The 
examiner reported that liver function tests were normal and 
that the veteran was on Coumadin.  She noted that there was 
no history of hepatitis.  The examiner stated that the 
veteran was tender in the right upper quadrant.  She stated 
she was unable to feel the liver secondary to the veteran's 
guarding.  She entered assessments of normal liver function 
tests.  The examiner noted that the veteran refused a liver 
biopsy.

An October 1996 VA outpatient treatment report shows that the 
veteran reported that his "bad knee" was worse.  The 
examiner noted the veteran had sustained trauma to his knee 
and recommended an orthopedic consult.

A January 1997 VA outpatient treatment report shows that the 
veteran reported abdominal pain.  The examiner noted that a 
February 1996 ultrasound showed that the liver suggested 
cirrhosis.  She noted the veteran complained of right upper 
quadrant pain.  She stated that the veteran may have a fatty 
liver and that hepatitis history was negative.  The examiner 
noted that the veteran needed a liver biopsy and that he 
indicated that he wanted to think about it.

A January 10, 1997, VA outpatient treatment report shows the 
veteran reported left knee pain for the last several months 
and stated that it had gotten worse.  He stated he had 
occasional knee swelling but that motion was severely 
limited.  The veteran reported he was frustrated because of 
the lack of diagnosis and treatment he was receiving.  The 
examiner noted that the April 1996 x-ray showed severe 
lateral joint space narrowing and prominent bony spurs.

A February 1998 VA liver examination report shows the veteran 
reported he had had Coumadin toxicity in 1979.  He currently 
reported having liver pain.  The examiner stated the veteran 
had no hematemesis or melena, but had right upper quadrant 
tenderness.  He stated that the liver initially appeared 
enlarged but noted that on thorough examination, it was felt 
to be normal in size.  The examiner stated that the liver was 
tender to palpation.  A February 1998 VA computed tomography 
(CT) of the abdomen revealed that the liver was of normal 
size.  The examiner stated that the CT scan of the abdomen 
was negative and that liver function tests were normal.

A February 10, 1998 VA joints examination report shows that 
the veteran reported that he had no control over his leg.  He 
stated he had a lot of pain and could not walk without a 
brace and a cane.  The veteran stated he wore a brace 
virtually all the time.  The examiner stated that the veteran 
walked using the brace with a circumduction gait involving 
the left lower extremity.  He stated that while the veteran 
was in a sitting position, he saw a well-healed large para 
patellar scar.  The examiner stated the veteran's left knee 
was enlarged and that he could feel the arthritis in it.  He 
stated the veteran had no active extension.  The examiner 
stated that there was an inch and a half measured atrophy in 
the left compared to the right  He stated there was no fluid 
in the knee, but it was unstable with a very lax medial 
collateral ligament and a lax anterior cruciate ligament.  
The examiner stated that x-rays taken at that time showed the 
absence of the patella and several lateral joint line 
narrowing and bony spurs of the femur and proximal tibia.  
The examiner stated that the veteran had essentially a non 
functional knee with no active extension and was totally 
unstable.  He added that he veteran required a brace and a 
cane for ambulation.

At the August 2001 Board hearing, the veteran testified that 
he had been diagnosed with Coumadin toxicity in 1979 and that 
he continued to have problems with his liver.  He noted he 
was not taking any medication for his liver at that time.  
The veteran stated he had to go to the VA Medical Center 
every now and then for a liver function test.  He noted he 
had last been tested in February 1998 as to his liver and 
that he had not undergone any additional treatment since that 
time.  The veteran stated that he could not walk anymore 
because his left leg was shrinking and due to artery problems 
in his legs.  He stated that when he attempted to walk, he 
would fall down a lot and could not stand up without the use 
of his cane.  It was noted that the veteran was in a 
wheelchair at the time of the hearing, and he stated it had 
been prescribed by VA.  The veteran stated that the only 
comfortable position for him was lying down.  He stated that 
his left knee was "disintegrated" and he could feel it 
grinding every time he moved it.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the June 1996, August 1997, and July 1998 
rating decisions on appeal and the May 1997 and July 1999 
statements of the case, the RO informed the veteran of the 
evidence necessary to establish service connection for a 
liver disorder as secondary to medication taken for the 
service-connected thrombophlebitis of the right and left legs 
and a higher evaluation for impairment of the left knee, 
status post meniscectomy and patellectomy with severe 
osteoarthritis.  In the May 1997 and July 1999 statements of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claims for service connection and an 
increased evaluation for his service-connected left knee.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran has reported having received 
treatment from VA facilities in Las Vegas, Nevada, and La 
Jolla, California.  The record reflects that the RO requested 
the records from both locations, received them, and 
associated them with the claims file.  Although the veteran 
testified at the August 2001 hearing that he has been treated 
by a private physician, he clarified that such treatment was 
related to the thrombophlebitis of both legs.  Thus, those 
records need not be obtained prior to adjudicating the claims 
for service connection for a liver disorder and for an 
increased evaluation for the left knee.  As noted in the 
introduction, the claims for increased evaluations for 
thrombophlebitis of the right leg and thrombophlebitis of the 
left leg are being remanded, in part, to obtain those 
records.  

The Board notes that the veteran has not alleged that there 
are any additional medical records related to treatment for a 
liver disorder or the left knee that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo VA examinations 
related to the claims being adjudicated.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (July 24, 1992).


III.  Criteria & Analysis

A.  Service connection

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected. 
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a liver disorder as being 
secondary to medication taken for the service-connected 
thrombophlebitis of the right and left legs.  The reasons 
follow.

The evidence of record clearly establishes that the veteran 
had complications with Coumadin in 1972 and in 1980, which he 
was taking in relation to the service-connected 
thrombophlebitis of the right and left legs.  In 1985, the 
veteran was diagnosed with hepatomegaly and taken off 
Coumadin and placed on Heparin.  There are no records between 
1985 and 1996 of record that address the veteran's liver or 
any liver difficulties.  A February 1996 VA ultrasound showed 
generalized hepatomegaly, which was determined to be mild or 
moderate.  This is the last evidence of a liver disorder.

A July 1996 VA outpatient treatment report shows that liver 
function tests done were normal and that the veteran was 
currently on Coumadin.  It was suggested that the veteran 
undergo a liver biopsy, which he declined.  This same 
suggestion was made in January 1997, when the veteran 
complained of abdominal pain, and the veteran requested time 
to think about it.  The record does not show that the veteran 
underwent a liver biopsy.  A February 1998 VA examination 
report, shows that, although tender, the liver was not 
enlarged.  Liver function tests provided at that time were 
normal.  Additionally, a CT scan of the abdomen revealed that 
the liver was of normal size.  There were no findings related 
to a liver disorder at that time. 

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has a current liver 
disorder as a result of medication taken for the service-
connected thrombophlebitis of the right and left legs.  
Although a February 1996 ultrasound showed enlargement of the 
liver, there have been no findings of liver enlargement or 
liver disease since that time upon which to base a conclusion 
that there is a current liver disorder.  Additionally, the 
February 1996 finding of liver enlargement was not shown to 
be attributed to the medication taken for the service-
connected thrombophlebitis of the right and left legs.  Thus, 
even if the Board conceded that the veteran has liver 
enlargement, there is no competent evidence that such is the 
result of medication taken for the service-connected 
thrombophlebitis.

Accordingly, the Board finds that the veteran has not brought 
forth evidence of a current liver disorder.  A thorough 
examination was conducted in February 1998 and did not reveal 
evidence of a liver disorder.  The United States Court of 
Appeals for Veterans Claims (the Court) has stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Without evidence of a current liver disorder being 
the result of medication taken for the service-connected 
thrombophlebitis of the right and left legs, the claim must 
be denied.  

The Board notes that although the veteran has stated that he 
currently has a liver disorder, which he asserts is the 
result of the medication he takes for his service-connected 
disabilities, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 
4 Vet. App. 492, 494 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a liver disorder as secondary to 
medication taken for the service-connected thrombophlebitis 
of the right and left legs, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.

B.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

1.  Arthritis and limitation of motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  
Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2001).  When, however, limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

After having carefully reviewed the evidence of record and 
applying the above regulations, the Board finds that the 
evidence supports a 50 percent evaluation for the limitation 
of extension of the left knee.  See id.  In the February 1998 
VA examination report, the examiner stated that the veteran 
had "no active extension."  Additionally, the veteran has 
limitation of extension and x-ray evidence of arthritis.  
Based upon such findings, the Board has determined that a 
separate 50 percent evaluation is warranted for the service-
connected left knee.  See VAOGCPREC 23-97; 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  This is the maximum evaluation under 
Diagnostic Code 5261.  See id.

The Board must now consider whether an evaluation in excess 
of 50 percent for the left knee based upon limitation of 
extension and the presence of arthritis is warranted.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  However, the analysis 
in DeLuca does not assist the veteran in attaining a higher 
evaluation, as the veteran is now receiving the maximum 
disability evaluation for limitation of extension of the 
knee.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(implicitly holding that once a particular joint is evaluated 
at the maximum level in terms of limitation of motion, there 
can be no additional disability due to pain); see also, 
DeLuca, supra.  

As to consideration of an evaluation in excess of 50 percent 
for the left knee under Diagnostic Code 5256, which 
contemplates ankylosis, the Board finds that no more than a 
50 percent evaluation would be warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  Under that Diagnostic Code, a 
60 percent evaluation is warranted when the left knee is 
extremely unfavorably ankylosed in flexion at an angle of 
45 degrees or more.  Id.  As stated above, the VA examiner in 
the February 1998 examination report stated that the veteran 
had no active extension of the left knee.  While this 
establishes that the veteran has a lack of movement in his 
right knee, such finding does not establish that the veteran 
has extremely unfavorable ankylosis in flexion at an angle of 
45 degrees or more.  Therefore, an evaluation in excess of 
50 percent for the left knee under Diagnostic Code 5256 would 
not be warranted or appropriate.  Id.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the current 
30 percent evaluation assigned to his left knee, he is 
correct, and the Board has granted him a separate 50 percent 
evaluation based upon limitation of extension and the 
presence of arthritis.  However, to the extent that he has 
implied he warrants more than a separate 50 percent 
evaluation, the medical findings do not support his 
contentions.  The Board attaches far greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the veteran's contentions into account and the medical 
findings, a separately-assigned evaluation in excess of 
50 percent is not warranted based upon the presence of 
arthritis and limitation of motion.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

2.  Instability

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee is evaluated at 60 percent if in flexion at an 
angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2001).  If the knee is in flexion 
between 20 degrees and 45 degrees, the evaluation is 50 
percent.  Id.  If in flexion between 10 and 20 degrees, the 
evaluation is 40 percent.  Id.  Ankylosis in a favorable 
angle in full extension or in slight flexion between 0 
degrees and 10 degrees warrants a 30 percent evaluation.  Id.  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for left knee, status 
post meniscectomy and patellectomy with severe osteoarthritis 
based upon instability.  The veteran is at the maximum 
evaluation for instability of the knee and cannot receive a 
higher evaluation under Diagnostic Code 5257.  Although the 
RO has rated the veteran's knee under Diagnostic Code 5256, 
which contemplates ankylosis, no medical professional has 
stated that the veteran has ankylosis.  In the April 1996 VA 
examination report, the examiner noted that the veteran had 
anterior-posterior laxity.  In the February 1998 VA 
examination report, the examiner stated that the veteran's 
knee was totally unstable.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524, 528 (1999) 
quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 
1994).  Instability of the knee cannot equate immobility, 
and, therefore, evaluating the veteran's knee by analogy 
under that Diagnostic Code would not be appropriate.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).

The Board finds that the veteran's service-connected 
disability is most appropriately evaluated under Diagnostic 
Code 5257 due to the instability of the knee and that it is 
no more than severe.  As stated above, an evaluation in 
excess of 30 percent is not available under Diagnostic Code 
5257.  Taking all the evidence into account, the Board finds 
no basis to grant an evaluation in excess of 30 percent for 
the service-connected left knee, based upon instability.

The Board notes that it has granted the veteran a separate 
50 percent evaluation for the limitation of extension and the 
presence of arthritis in the left knee and that the veteran 
has a 30 percent evaluation for the instability in the left 
knee.  Combining these two evaluations provides a 70 percent 
evaluation.  However, the amputation rule prohibits the 
combined evaluation for a disability of an extremity to be 
more than the evaluation for the amputation of that extremity 
at the elective level, were an amputation to be performed.  
See 38 C.F.R. § 4.68 (2001).  Here, the maximum evaluation 
for the left lower extremity is 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5162 (2001).

3.  Extraschedular consideration

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for a liver disorder as 
secondary to medication taken for the service-connected 
thrombophlebitis of the right and left legs is denied.

Entitlement to a separate 50 percent evaluation for 
limitation of extension of the left knee and the presence of 
arthritis is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits and subject to 
the amputation rule.

Entitlement to an evaluation in excess of 30 percent for 
impairment of the left knee, status post meniscectomy and 
patellectomy with severe osteoarthritis, based upon lateral 
instability or subluxation, is denied.


REMAND

At the August 2001 hearing before the undersigned, the 
veteran testified that he was being treated for the 
thrombophlebitis of both legs by a private physician.  Such 
records are not part of the claims file and an attempt to 
obtain such records must be made.  Additionally, the veteran 
stated that his service-connected thrombophlebitis of the 
left leg and thrombophlebitis of the right leg had gotten 
worse since he was last examined.  See VA O.G.C. Prec. Op. 
No. 11-95 (April 7, 1995) (another VA examination is required 
when disability in question has undergone an increase in 
severity since the time of the last VA examination).  Thus, 
an additional examination will be needed to enable the Board 
to render a final determination as to these claims.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Because the Board is remanding claims for increased 
evaluations for service-connected disabilities, the claim for 
a total rating for compensation based upon individual 
unemployability is held in abeyance. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the service-
connected thrombophlebitis of the left 
leg and thrombophlebitis of the right 
leg.  The veteran is requested to give 
permission for VA to obtain the records 
from the private physician who is 
treating him for these disabilities.  
After securing the necessary 
authorization(s) and using the 
authorization(s) the veteran has 
provided, the RO should request copies of 
all indicated records and associate them 
with the claims folder.  The RO should 
secure all outstanding VA treatment 
records related to treatment for 
thrombophlebitis.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the severity of the service-
connected thrombophlebitis of the left 
leg and thrombophlebitis of the right 
leg.  The examiner must have an 
opportunity to review the veteran's 
claims file.  The Board requests that the 
RO provide the examiner with a copy of 
the criteria of Diagnostic Code 7121 so 
that he/she can address the appropriate 
clinical findings needed to make a 
determination as to the appropriate 
evaluation for the service-connected 
disabilities.  A complete rationale for 
any opinion expressed should be included 
in the evaluation report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

5.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
increased evaluations for thrombophlebitis 
of the left leg and thrombophlebitis of 
the right leg.  The RO should also 
readjudicate the claim for entitlement to 
a total rating for compensation based upon 
individual unemployability.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent, not previously provided, to the issues currently 
on appeal.  An appropriate period of time should be allowed 
for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


